     Case 1:21-cv-00668-DAD-BAM Document 13 Filed 06/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESUS CHIPREZ,                                      No. 1:21-cv-00668-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                         AMENDED1 ORDER DECLINING TO
                                                         ADOPT PENDING FINDINGS AND
14   WARDEN, et al.,                                     RECOMMENDATIONS
15                       Defendants.                     (Doc. Nos. 2, 8, 10)
16

17

18            Plaintiff Jesus Chiprez is a state prisoner appearing pro se in this civil rights action

19   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On April 21, 2021, plaintiff initiated this action and also filed an application for leave to

22   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. Nos. 1, 2.) On April 23, 2021,

23   plaintiff filed his prisoner trust fund account statement. (Doc. No. 6.)

24            On April 27, 2021, the assigned magistrate judge issued findings and recommendations,

25   recommending that plaintiff’s application to proceed in forma pauperis be denied and that

26   plaintiff be required to pay the filing fee in full to proceed with this action based on the belief that

27

28   1
         The court issues this amended order to correct the caption.
                                                       1
     Case 1:21-cv-00668-DAD-BAM Document 13 Filed 06/17/21 Page 2 of 4


 1   plaintiff’s prisoner trust fund account statement showed a balance of $5,000.00 and plaintiff was

 2   thus able to afford the costs of this action. (Doc. No. 8.) Those findings and recommendations

 3   were served on plaintiff and contained notice that any objections thereto were to be filed within

 4   fourteen (14) days after service. (Id. at 2.)

 5           On May 13, 2021, instead of filing any objections, plaintiff filed a motion offering to the

 6   full filing fee in order to proceed with this action if he has funds in his trust account to do so and

 7   enclosed a trust account withdrawal form to assist the court in withdrawing the full filing fee if

 8   funds were available. (Doc. No. 10.) On May 20, 2021, a letter written by plaintiffs describing

 9   his continuing inability to have his account charged for the filing fee was docketed with the court.

10   (Doc. No. 11.)

11           While several deposits that added up to $5,000 had been credited to plaintiff’s account on

12   April 20, 2021, the prisoner trust fund account statement also reflects that plaintiff’s current

13   available balance in that account as $0.00, thus indicating that no funds are able to be withdrawn.

14   (Doc. Nos. 6 at 1; 11 at 4.) Both plaintiff’s prisoner trust fund account statement and his motion,

15   in which he states he wishes to pay the full filing fee, reference restitution fines and other holds

16   and encumbrances placed on his inmate trust account (Doc. Nos 6 at 1–2; 10 at 1), and it is those

17   entries which establish that funds in plaintiff’s trust account are not available to pay the filing fee.

18   Given a trust account balance of $0.00, plaintiff has made the requisite showing for in forma

19   pauperis status required by 28 U.S.C. § 1915(a), and accordingly, plaintiff will be granted leave

20   to proceed in this action in forma pauperis. Plaintiff’s motion to pay full filing fee to proceed
21   with this action is therefore denied as having been rendered moot.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   § 1915(b)(1). Plaintiff will be obligated to make monthly payments of twenty percent of the

24   preceding month’s income credited to plaintiff’s prison trust account. These payments will be

25   collected and forwarded by the appropriate agency to the Clerk of the Court each time the amount

26   in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. See 28 U.S.C.
27   § 1915(b)(2).

28   /////
                                                        2
     Case 1:21-cv-00668-DAD-BAM Document 13 Filed 06/17/21 Page 3 of 4


 1           Accordingly,

 2           1.    The court’s June 16, 2021 order (Doc. No. 12) is vacated;

 3           2.    The court declines to adopt the findings and recommendations issued on April 27,

 4                 2021 (Doc. No. 8);

 5           3.    In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

 6                 pauperis (Doc. No. 2) is granted:

 7                 a. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this

 8                     action. All fees shall be collected and paid in accordance with this court’s

 9                     order.

10                 b. The Director of the California Department of Corrections or a designee shall

11                     collect from plaintiff’s prison trust account the filing fee by collecting monthly

12                     payments from plaintiff’s prison trust account in an amount equal to twenty

13                     percent (20%) of the preceding month’s income credited to the prisoner’s trust

14                     account and forwarding payments to the Clerk of the Court each time the

15                     amount in the account exceeds $10.00 in accordance with 28 U.S.C.

16                     § 1915(b)(2). The payments shall be clearly identified by the name and number

17                     assigned to this action.

18                 c. The Clerk of the Court is directed to serve a copy of this order and a copy of

19                     plaintiff’s in forma pauperis application (Doc. No. 2) on the Director of the

20                     California Department of Corrections.
21                 d. The Clerk of Court is directed to serve a copy of this order on the Financial

22                     Department of the U.S. District Court, Eastern District of California; and

23           4.    Plaintiff’s motion to pay full filing fee to proceed with this action, (Doc. No. 10),

24                 is denied as having been rendered moot; and

25   /////

26   /////
27   /////

28   /////
                                                       3
     Case 1:21-cv-00668-DAD-BAM Document 13 Filed 06/17/21 Page 4 of 4


 1         5.    This case is referred back to the assigned magistrate judge for further proceedings

 2               consistent with this order.

 3   IT IS SO ORDERED.
 4
        Dated:   June 16, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  4
